     Case 1:16-cv-00080-DMT-CRH Document 201 Filed 06/22/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Eric Burruss, Dustin Rook, Justin Heath,               )
Christopher Zachary, and all others similarly          )
situated under 29 USC § 216(b),                        )
                                                       )      ORDER
               Plaintiffs,                             )
                                                       )
       v.                                              )
Wyoming Casing Services, Inc. and Steve                )      Case No. 1:16-cv-080
Halvorson,                                             )
                                                       )
               Defendants.                             )


       On June 19, 2020, plaintiffs filed a Motion for Expedited Status Conference. The court

GRANTS the motion (Doc. No. 199) and schedules a status conference with the parties by

telephone on June 25, 2020, at 9:00 a.m. To participate in the conference call, the parties should

dial (877) 810-9415 and enter access code 8992581.

       IT IS SO ORDERED.

       Dated this 22nd day of June, 2020.

                                                /s/ Clare R. Hochhalter
                                                Clare R. Hochhalter, Magistrate Judge
                                                United States District Court
